Citation Nr: 1235906	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for eczema.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for eczema.

In August 2012, after the most recent supplemental statement of the case was issued, the Veteran submitted additional argument in support of her appeal without a waiver of RO jurisdiction, contending that her skin disability was worse than the current rating reflected.  38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board finds that another VA examination to assess the severity of the Veteran's eczema is necessary.  When reviewing the claims file, it appears that on April 2008 VA examination, the Veteran reported having eczema on any areas of skin exposed to the sun.  She had symptoms of itching constantly.  However, on physical examination, her skin was clear of rash or lesions.  It was noted that there were psoriatic plaques on her elbow, (stated as antecu), that was of less than six square inches.  The skin lesion was stated to cover less than 0 percent of the exposed area, but was at the same time stated to cover more than 20 percent in relation to the whole body.  Then, the examiner stated that the Veteran's claimed condition of eczema of the arms, knees, shins, and feet resulted in no diagnosis because the symptoms had resolved.  The findings of the examination are unclear.

VA treatment records reflect that in May 2008, the Veteran reported psoriasis on the left leg that started as a small patch but was spreading.  She had had a similar patch on the right leg that had resolved on its own.  She had been using Fluocinolone which had helped on her right leg.  The rash had white scaly patches.  Examination showed a six by eight centimeter scaly patch on the anterior of the left lower leg.  Triamcinolone was prescribed.  VA treatment records dated until 2010 do not reflect any re-fill for that corticosteroid.

Private treatment records reflect that in December 2011, she was assessed to have a fleshy papule, surrounding erythema, at the neck.  The diagnosis was irritated skin tag.  In March 2011, the Veteran sought treatment for a  rash on the hand and left lower calf.  The diagnosis was dyshidrotic eczema.  She was prescribed Clobetasol.  In March 2012, she had a rash on the left leg, left arm, and right palm.  The diagnosis was eczema and she prescribed Lidex.  

On March 2012 VA examination, the Veteran reported that when she under stress, her skin would get dry.  The examiner determined that the Veteran had taken a systemic corticosteroid in the previous 12 months for less than six weeks, Lidex.  The examiner found evidence of eczema that covered less than 5 percent of the body.

In an August 2012 statement, the Veteran contended that she continued to treat her eczema with Clobestal and Lidex.  She stated that on March 2012 examination, she was not having a break out, but that she has eczema outbreaks on her arms, knees, shins, and hands.  She contended that her eczema was obvious to others and people commented on her red rashes.  When seen in September 2012, it was noted that the Veteran had eczematous plaques on her shins that were described as an "eczema flare".  She was treated with a "prednisone taper".

It would be helpful to have another VA examination to determine the current severity of the service-connected skin disability.  Thus, further clarification is necessary in this instance.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claim for increase, specifically records showing treatment for eczema and/or prescription refills for corticosteroids for treatment of eczema.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above-requested treatment records have been obtained, schedule the Veteran for a VA examination to ascertain the severity and current manifestations of her service-connected eczema.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's eczema in detail.  In addition the examiner should specifically address the following: 

a)  After reviewing the treatment records in the claims file and interviewing the Veteran, determine whether, since 2008, the Veteran has been prescribed systemic corticosteroids, including Lidex, Fluocinolone, and Triamcinolone, for a period of at least six weeks.  Has the use of corticosteroids been constant or near constant?

b)  After reviewing the treatment records in the claims file and interviewing the Veteran, and after completing physical examination, determine, on average, the percentage of her body or exposed area covered by eczema.  The examiner should take into consideration the Veteran's reports of flare-ups in making this determination (see the September 2012 treatment report).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


